Order entered November 2, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00589-CV

                ESTATE OF ALAN MORGAN HUMPHREY, DECEASED

                         On Appeal from the Probate Court No. 3
                                 Dallas County, Texas
                          Trial Court Cause No. PR-13-2943-3

                                         ORDER
       Before the Court are the Spencer Group’s October 26, 2015 notice of nonrepresentation

and appellant’s October 26, 2015 second motion for extension of time to file brief. Because on

August 26, 2015 the trial court granted the Spencer Group’s motion to withdraw as counsel for

George Alexander Carlson, we DIRECT the Clerk of the Court to remove R. Kevin Spencer,

Zachary E. Johnson, Brendan P. Harvell, and Spencer Law, P.C. as counsel for Mr. Carlson. All

communications with Mr. Carlson shall now be directed to:

       3650 Asbury Street
       Dallas, Texas 75202
       (469) 230-1663.

We GRANT appellant’s extension motion and ORDER the brief be filed no later than

November 25, 2015. Appellant is cautioned that no further extensions will be granted absent

exigent circumstances.


                                                    /s/     CRAIG STODDART
                                                            JUSTICE